84351: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-12113: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84351


Short Caption:HETTINGA VS. ALAN T. NAHOUM, INC.Court:Supreme Court


Related Case(s):83940


Lower Court Case(s):Clark Co. - Eighth Judicial District - A828644Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantWylmina E. Hettinga
					In Proper Person
				


RespondentAlan T. Nahoum, Inc.F. Thomas Edwards
							(Holley Driggs/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/13/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/09/2022Filing FeeFiling Fee due for Appeal. (SC)


03/09/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-07551




03/09/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-07553




03/17/2022Filing FeeFiling Fee Paid. $250.00 from Wylmina Hettinga.  Check no. 1015. (SC)


03/22/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-08958




04/08/2022TranscriptFiled Notice from Court Reporter. Maria Garibay stating that the requested transcripts were delivered.  Dates of transcripts: 10/6/21, 11/10/21 and 2/9/22. (SC)22-11150




04/14/2022Filing FeeReturned Filing Fee. Cashier's Check No. 315550 returned to Wylmina Hettinga. (SC)


04/18/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." SNP22  - JH/LS/DH. (SC)22-12113




04/18/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-12166




04/19/2022MotionFiled Appellant's Proper Person Motion. Request for Enlargement of Time to File the Transcript Request Form and Docketing Statement. (SC)22-12423




04/26/2022Order/ProceduralFiled Order. This appeal was dismissed on April 18, 2022.  Accordingly, this court takes no action in regard to appellant's motion for extension of time filed April 19, 2022.  The clerk of this court shall return, unfiled, the documents received on April 19, 2022. (SC)22-13130





Combined Case View